 1

 2                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


 3
                                                                    Mar 25, 2020
 4                                                                      SEAN F. MCAVOY, CLERK




 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                    NO: 2:18-CV-298-RMP
 8                               Plaintiff,
                                                    ORDER APPROVING SETTLEMENT
 9          v.                                      AND DISMISSING PLAINTIFF’S
                                                    CLAIMS
10    JORDAN JAMES BAKER;
      ALLISON WALKER BAKER; and
11    CHS, INC., a Minnesota corporation,

12                               Defendants.

13

14         BEFORE THE COURT is the Settlement of Plaintiff’s Claims entered into

15   by the United States of America, on behalf of the Farm Service Agency, United

16   States Department of Agriculture (the “FSA”), Defendant CHS, Inc. (“CHS”), and

17   Defendants Jordan and Allison Baker (“Defendants Baker”). ECF No. 22.

18         There currently is $173,153.39 held in the Court Registry which represents

19   crop proceeds deposited by former Defendant McCain Foods, USA, Inc. ECF

20   Nos. 5, 6, and 14. Pursuant to the Settlement, the parties agree that the FSA has a

21   perfected priority security interest in the crop proceeds and is entitled to recover


     ORDER APPROVING SETTLEMENT AND DISMISSING PLAINTIFF’S
     CLAIMS ~ 1
 1   $136,304.83 owed to it by Defendants Baker from the funds on deposit. See ECF

 2   No. 22 at 1.

 3         The Court, therefore, approves the stipulated Settlement of Plaintiff’s

 4   Claims and directs the Clerk of the Court to disburse $136,304.83 from the Court

 5   Registry to the FSA in full satisfaction of the debt owed by Defendants Baker,

 6   which is the subject of this action. See ECF No. 22.

 7         Accordingly, IT IS HEREBY ORDERED:

 8         1. The Clerk of Court shall disburse $136,304.83 to the FSA by issuing a

 9            check payable to “United States Department of Justice.” The check shall

10            be mailed to counsel for the United States at the following address:

11                  Brian M. Donovan
                    Assistant U.S. Attorney
12                  United States Attorney’s Office, Eastern District of Washington
                    P.O. Box 1494
13                  Spokane, WA 99210

14         2. Upon disbursement of the agreed-upon amount of funds, the FSA’s

15            claims against Defendants Baker and CHS are resolved and, therefore,

16            are dismissed with prejudice.

17         3. All scheduled deadlines and court hearings in this matter are stricken.

18         4. This Order does not affect or waive any rights or claims of Defendants

19            Baker or CHS to the funds remaining on deposit in the Court Registry,

20            and any interest accruing on those funds.

21


     ORDER APPROVING SETTLEMENT AND DISMISSING PLAINTIFF’S
     CLAIMS ~ 2
 1           IT IS SO ORDERED. The District Court Clerk is directed to enter this

 2   Order, provide copies to counsel and the Finance Office, and close the file in this

 3   case.

 4           DATED March 25, 2020.

 5
                                                s/ Rosanna Malouf Peterson
 6                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER APPROVING SETTLEMENT AND DISMISSING PLAINTIFF’S
     CLAIMS ~ 3
